249 F.2d 656
Frank A. LOWERY, as owner of the barges, THE INEZ LOWERY andTHE MAE LOWERY, Libellant-Appellee,v.HUDSON RIVER DAY LINE, Inc., and THE PETER STUYVESANT,Respondent-Appellant.
No. 14, Docket 24070.
United States Court of Appeals Second Circuit.
Argued Oct. 18, 1957.Decided Nov. 29, 1957.

O'Connor & Randolph, New York City (Edward L. P. O'Connor and Anthony J. Randolph, New York City, of Counsel), for libellant-appellee.
Hill, Betts & Nash, New York City (Eli Ellis, New York City, of counsel), for respondent-appellant.
Before MEDINA, HINCKS and WATERMAN, Circuit Judges.
PER CURIAM.


1
Affirmed on the findings and opinion of Judge Galston, 132 F. Supp. 629.